OPINION — AG — (1) THE COUNTY ELECTION BOARD IS REQUIRED TO ISSUE COUNTY ABSENTEE BALLOTS IN ANY STATE WIDE SPECIAL ELECTION OR STATE WIDE PRIMARY, RUNOFF PRIMARY OR GENERAL ELECTION HELD WITHIN THIS STATE IN WHICH COUNTY OFFICERS ARE NOMINATED OR ELECTED BUT NOT OTHERWISE. SINCE A SPECIAL ELECTION CALLED BY THE GOVERNOR TO FILL A VACANCY IN THE OFFICE OF COUNTY COMMISSIONER IS NOT SUCH AN ELECTION AS IS ENUMERATED ABOVE, IT IS THE OPINION OF THE ATTORNEY GENERAL BE ANSWERED IN THE NEGATIVE. CITE: 26 O.S. 1961 326 [26-326], 26 O.S. 1961 326 [26-326], 26 O.S. 1961 345.1 [26-345.1] 19 O.S. 1961 361-364 [19-361] — [19-364] (HARVEY CODY)